Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule which prohibits altering any document. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Dunavin v Connell, 20 AD3d 851 [2005]).
Cardona, P.J., Crew III, Peters, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.